Citation Nr: 1629064	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depressive disorder. 

3.  Entitlement to service connection for restless leg syndrome.

4.  Entitlement to service connection for bruxism.

5.  Entitlement to an increased rating in excess of 20 percent for a left shoulder disability.

6.  Entitlement to an increased rating in excess of 10 percent for status post cerebrovascular accident disability.

7.  Entitlement to a total disability rating for individual unemployability (TDIU). 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to September 1992, November 1996 to July 1997, and from February 2003 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims folder.

Relevant to the Veteran's claim for service connection for an acquired psychiatric disability, the Board notes that the Veteran filed a claim of service connection for PTSD. The record shows that the Veteran has multiple psychiatric diagnoses, including PTSD and depressive disorder.  Therefore, the Board has recharacterized the issues on appeal. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim).

The Board has reviewed the Veteran's claims folder and the record maintained in the Veterans Benefits Management System and the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for sleep apnea is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, his obstructive sleep apnea had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met. 
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). As discussed below, sufficient evidence is of record to grant the claim of entitlement to service connection for sleep apnea. Therefore any error in complying with the notice or assistance requirements with respect to the claim would be harmless and need not be considered. Accordingly the Board will proceed to a decision as to the issue of entitlement to service connection for sleep apnea.

Generally service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014). The Board determines whether the requirements for service connection are met based on an evaluation of the probative value of all the evidence of record. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the claimant will receive the benefit of the doubt in the resolution of the issue. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). A denial of a claim on the merits requires that the preponderance of the evidence be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran claims entitlement to service connection for sleep apnea dating from his military service.  The Veteran has a current diagnosis of sleep apnea. See March 2011 sleep study.  The Veteran has been prescribed and uses a CPAP machine. In light of this evidence, Hickson element (1) is satisfied.

With regard to element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records show complaints of snoring and daytime somnolence.  Additionally, the Veteran testified that he had symptoms of sleep apnea during and since service and provided lay statements supporting this contention.  The Veteran is competent to report the circumstances of sleep difficulty during and since service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board finds the Veteran credible with regard to his report of symptoms, and service treatment records do document his complaints of snoring. See October 2008 sleep study. Thus Hickson element (2) is satisfied.

With regard to element (3), nexus, in February 2014, the Veteran's physician stated the following:

"Patient has a long standing history prior to his formal diagnosis in 2011 of daytime somnolence and snoring in addition to several comorbid conditions specifically atrial fibrillation which was diagnosed in 1998 and a stroke which was diagnosed in 2008. These conditions were present while patient was on active duty. The development of obstructive sleep apnea occurs over many years. Based on the patient's history, I believe he had obstructive sleep apnea undiagnosed as far back as the early 2000s. As such, it is my opinion that the patient's obstructive sleep apnea was at least as likely to have occurred on active duty as not." 

The Board notes that a VA examination was conducted in October 2012, in which the examiner opined that the Veteran's sleep apnea was not incurred in service because an October 2008 sleep study did not show sleep disordered breathing at that time.  
 
When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Here, the Board finds the February 2014 statement to be more probative as it considers the Veteran's lay statements regarding continuity and the manner of development of sleep apnea.  The Board also finds probative the Veteran's report of having symptoms in service which continued thereafter and were ultimately diagnosed as sleep apnea.

Therefore, resolving any doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.


REMAND

In a January 2010 statement and at the April 2016 Board hearing, the Veteran stated that he was in receipt of Social Security Disability benefits.  Records from the Social Security Administration have not been associated with the claims file.  As these records are relevant to the Veteran's claims, remand is necessary to obtain these records prior to adjudication of the claims.  

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, including PTSD and depression, remand is required for an addendum opinion.  The Veteran underwent a VA examination in December 2012.  The examiner opined that the Veteran does not have a diagnosis of PTSD but does have a diagnosis of depressive disorder.  The examiner opined that the Veteran's current "depressive symptoms are not related to fear of hostile military or terrorist activity or to any other service-connected disabilities."  The Board finds this opinion to be inadequate.  The standard for a relationship to "fear of hostile military or terrorist activity" applies to PTSD and not to depressive disorder and the examiner did not opine on whether the Veteran's depressive disorder was otherwise due to service.  Therefore, an addendum opinion is necessary.   

Regarding the Veteran's claim of service connection for restless leg syndrome, a VA exam is necessary.  The sleep study showed that the Veteran experiences restless leg syndrome while he is sleeping but it is unclear as to whether it is secondary to his sleep apnea.  Therefore, a VA examination is necessary.  

Regarding the Veteran's claims for increased ratings for a left shoulder disorder and residuals of a cerebrovascular accident, the Veteran testified at the April 2016 Board hearing that the ratings do not accurately reflect his current symptoms.  As the most recent VA examination was conducted in January 2013, contemporaneous VA examinations are necessary to assess the current severity of his symptoms.  

Finally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to service connection and increased ratings Development of these claims may impact his TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, remand is necessary prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).

2. Request that the Veteran identify any outstanding medical records, including those from VA and non-VA facilities. If he wishes assistance from VA in obtaining non-VA records, he should complete and return any necessary authorization forms. 

3. Following the completion of the above, the AOJ must return the claims file to the December 2012 examiner to provide an addendum opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  If the examiner is unavailable, the electronic claims folder should be referred to another examiner. If an examination is deemed necessary by the examiner, one should be scheduled.

The examiner must provide all relevant psychiatric diagnoses and opine as to whether any of his acquired psychiatric diagnoses are etiologically related to service or are due to or aggravated (i.e., worsened) beyond the natural progress by the service-connected status post cerebrovascular accident disability.  Please note that it is not required that depression relate to a fear of hostile military action in service.  A complete explanation for the opinion should be provided.

4. The AOJ must afford the Veteran a VA examination regarding his restless leg syndrome.  The claims file should be made available to the reviewing clinician and all findings should be set forth in detail.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has restless leg syndrome that is related to, or had its onset during, service or as due to or aggravated (i.e., worsened) beyond the natural progress by his obstructive sleep apnea.  

A complete rationale for all opinions must be provided.
 
5. The AOJ must afford the Veteran a VA examination to determine the extent, severity and manifestations of his service-connected residuals of a cerebrovascular accident. The claims file must be made available to the examiner for review in conjunction with the examination. All necessary testing must be completed. All clinical manifestations of the service-connected residuals of a cerebrovascular accident must be reported in detail. Associate a copy of the examination report with the claims file.

The examiner should also provide information concerning the functional impairment that results from the disability that may affect the ability to function and perform tasks in a work setting. 

6. The AOJ must afford the Veteran a VA examination to assess the severity of his left shoulder disorder.  The claims file must be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted including complete range of motion findings and the results must be reported.

The examiner should also provide information concerning the functional impairment that results from the disability that may affect the ability to function and perform tasks in a work setting. 

7. After the development directed above has been completed to the extent possible, readjudicate the issues on appeal, to include TDIU. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


